Citation Nr: 1506778	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-05 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the RO.  

In October 2011, the Veteran and his wife testified at a hearing before RO personnel on the issues of service connection for hearing loss, tinnitus and skin condition.  In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) on issues 2 through 4.  Additionally, evidence has been associated with the Veteran's claims folder subsequent to the last statement of the case (SOC)/ supplemental statement of the case (SSOC) included with a waiver of RO consideration.  

As to claim 4, the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of this, the Board has broadened its consideration of the Veteran's appeal as it relates to his PTSD claim as one for a acquired psychiatric disorder, to include PTSD.

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The issues of service connection for an acquired psychiatric disability to include PTSD, hearing loss and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, during the videoconference hearing before the undersigned, that a withdrawal of his appeal with respect to the issue of entitlement to service connection for a skin condition is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for entitlement to service connection for a skin condition by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant indicated during the April 2013 videoconference hearing that he wished to withdraw his appeal for entitlement to service connection for a skin condition.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it must be dismissed.


ORDER

The appeal for entitlement to service connection for a skin condition is dismissed.  


REMAND

As to the remaining claims, additional development is necessary in order to fulfill VA's duty to assist set forth at 38 C.F.R. § 3.159 (2014).  

I.  Acquired psychiatric disability, to include PTSD

The Veteran served as a marine to include service in Vietnam with an MOS as a supply clerk.  His DD form 214 reflects that approximately 3 years and 5 months of his service was foreign and or sea service.  Since he filed his claim for service connection for PTSD in November 2010, he has maintained that he was exposed to mortar and rocket shelling every day in Vietnam.  He stated that his stressor was this fact in general and he also noted that one day an ammo dump was blown up in close proximity to where he was.  

The Veteran underwent VA examination in March 2011 which yielded diagnoses not of PTSD but instead of adjustment disorder with mixed anxiety reaction and depressed mood secondary to his wife's health, and alcohol abuse in full sustained remission.  

In his testimony before the undersigned the Veteran stated that he had nightmares and was constantly thinking about his service when he first got back from Vietnam but learned to deal with it.  He did not seek treatment because he did not know what PTSD was until about 15 years ago when he spoke with people at the VFW.  He described his first tour saying that they were on the ship for probably four or five months and then they went into Chu Lai.  They landed in Chu Lai and set up an outside perimeter, in another firebase actually outside of the perimeter of Chu Lai.  He stated that he was located about as far north as you could get during the conflict.  He was scared and in constant fear of his life due to the shelling.  The Veteran's representative asked the Veteran if he could find a doctor that would provide a diagnosis of PTSD and the Veteran stated he would speak to his primary care physician.  

The record reflects that the Veteran's primary care physician, Dr. Jackson previously opined in December 2011 that the Veteran suffers from PTSD, "which is related to his time in the service."  He does not provide any rationale for this opinion, however.  Although the statement is dated in December 2011, the medical records submitted from Dr. Jackson only date to June 2009, thus any additional records should be obtained on remand.   

There is no medical opinion of record that is adequate for adjudication purposes, given the scope of the claim.  The Board finds that an additional examination is warranted in order to determine whether there is current acquired psychiatric disability, to include PTSD, related to the Veteran's service, to include service in Vietnam.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

II.  Hearing loss and tinnitus

The Veteran underwent VA audiological evaluation in connection with this claim in November 2009.  At that time, the examiner found that the current hearing loss and tinnitus were not related to service because (1) the Veteran had normal hearing in service, to include normal whispered voice test at separation, and (2) the Veteran had only reported hearing loss for the past 10 to 15 years.  

In the aforementioned December 2011 statement, Dr. Jackson also stated that the Veteran has, "hearing loss with tinnitus and dermatitis that is related to his diabetes."  The Board notes that he is service-connected for diabetes.  

The Veteran was afforded an additional VA audiological examination in March 2012 wherein the examiner found that hearing loss was not related to service and provided the following rationale:  "The Veteran has already been denied service connection for hearing loss."  As to tinnitus, he noted that the Veteran had no documented complaints until 2002, 34 years following service.  

In-service acoustic trauma is conceded inasmuch the Veteran has credibly testified to being subjected to constant shelling and mortar attacks in Vietnam.  He testified that he has had gradual hearing loss since service.  He explained that his post service noise exposure consisted of being a truck driver and working with a cement mixer.  He testified that he had tinnitus for a long time but could not exactly say how long.  

The Board acknowledges that lay persons are competent to testify as to observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Given the above, the Board finds that an additional examination is warranted to determine whether the current hearing loss and tinnitus are related to service.  See Barr v. Nicholson, 21 Vet. App. 303 at 312.

Finally, the Board notes that the Veteran testified that he receives care for his disabilities every 3 months at the local VA medical center (VAMC).  Updated treatment records should thus be obtained, to include those referenced in the March 2012 SOC for PTSD, but not included in the record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already associated with the claims folder, to include "electronically reviewed" Manchester VAMC records from March to September 2011, referenced in the March 2012 SOC.  

2.  Provide notice to the Veteran concerning how to substantiate his claims for service connection and tinnitus as secondary to service-connected disability.  

3.  Request that the Veteran provide or authorize the release of any outstanding medical records, to include any additional records from Dr. Jackson dating from June 2009.

4.  Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine whether the Veteran has PTSD, to include as due to the stressor of being in fear of hostile action during active service, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim. 

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should identify (1) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and, if so, (2) whether it is at least as likely as not (a probability of 50 percent or greater) that PTSD is due at least in part to fear of hostile action during active service. 

With respect to each additional acquired psychiatric disorder present during the period of this claim, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated during service or is otherwise etiologically related to service.  

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

5.  The Veteran also should be afforded a VA examination by an appropriate examiner to determine whether it is at least as likely as not that any diagnosed hearing loss disability or tinnitus is etiologically related to service or was caused or aggravated by service-connected disability or disabilities.  The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to any hearing loss disability or tinnitus present during the period of this claim as to whether there is a 50 percent or better probability that the disability began in or is etiologically related to service.

The examiner should also address whether it is at least as likely as not that bilateral hearing loss and tinnitus were caused or aggravated (i.e., worsened beyond the natural progress) by the Veteran's service-connected diabetes and/or hypertension.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hearing loss and tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes or hypertension.

The examiner's attention is directed to the December 2011 statement from Dr. Jackson that the Veteran's hearing loss with tinnitus is related to his diabetes and the November 2009 VA examiner's notation that there was a marked asymmetry which is a sign of a possible medical pathology.   

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.
 
6.  The RO should also undertake any other development it determines to be warranted. 

7.  The RO should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate SSOC and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


